DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference number “654c” as shown in Fig. 31A does not describe in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “having only one degree of freedom of movement along an axis” as recited in lines 6 and 7 renders the claim vague and indefinite. It is unclear as to of what the axis is referred. 
	Re. claim 5: The phrase “the second limiting structure is the switch channel or the protruding switch structure of the crimping member, and the protruding switch structure being movably adapted to the switch channel” as recited in lines 2-4 renders the claim vague and indefinite. According to the limitation as recited in line 1 and 2, the first limiting structure is a protruding switch structure or a switch channel in the limiting member. It is unclear as to whether the switch channel or the protruding switch structure of the crimping member are the same the switch channel or the protruding switch structure as recited in line 2. The first and second limiting structures are not the same such that the first limiting structure is the limiting member and the second limiting structure is the crimping member as recited in lines 4 and 5 of claim 3.
		The phrase “the protruding switch structure being movably adapted to the switch channel” as recited in lines 3 and 4 renders the claim vague and indefinite. It is unclear as to of what the protruding switch structure and the switch channel are indicated. Are they from the first limiting structure or the second limiting structure? Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yen (PGPub 2019/0308304 A1).
	Yen teaches a crimping hand tool, capable of crimping a cable and a connector together, comprising: a first body (2) as shown in Fig. 8; a second body (1) , pivoted to the first body as shown in Fig. 8 (paragraph [0024]); a limiting member (3b, paragraph [0024]) and [0036]), disposed in the second body; a crimping member (6b, paragraph [0038]), movably disposed in the second body and linked with the first body as shown in Fig. 7, wherein the crimping member is partially interfered with the limiting member and having only one degree of freedom (such as forward and backward) of movement along an axis as shown in Figs. 4 and 6; and an adjustment member (66 as shown Fig. 7, paragraph [0038]) disposed in the second body, rotating about the axis, and screwed with the crimping member as shown in Figs.7-9. 
It is noted that since the scope of the claimed invention is the crimping hand tool, the phrase “wherein the adjustment member being forced by an user to adjust a position of the crimping member in the second body along the axis” as recited in lines 10 and 11 describes how a position of the crimping member is adjusted by the user in the second body. It is noted that the lomitation can be drafted to recite the intended working environment.  

Allowable Subject Matter
Claims 2-4 and 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729